Exhibit 10.87

AMENDMENT NO. 2

Dated as of February 25, 2014

to

SECOND AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT

Dated as of May 9, 2013

THIS AMENDMENT NO. 2 (“Amendment”) is made as of February 25, 2014 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 9, 2013,
between the Company, on the one hand, and the Purchasers named therein, on the
other hand (as amended by that certain Amendment No. 1 to Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 29, 2013, as
the same may be further amended, supplemented or otherwise modified from time to
time, the “Note Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Note
Agreement.

WHEREAS, the Company has requested that the Noteholders agree to certain
amendments with respect to the Note Agreement as provided in this Amendment;

WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.

1. Amendments to Note Agreement. Effective as of the Effective Date, the Note
Agreement is amended as follows:

(a) Section 5.6 is amended and restated, as follows:

“5.6 Taxes. Except as disclosed on Schedule 5.6, the Company and its Restricted
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Company or any of its
Restricted Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 10.6.2). Except as disclosed on Schedule 5.6 and
except as otherwise disclosed in writing to the holders of the Notes on or prior
to the Amendment No. 2 Effective Date, as of the Amendment No. 2 Effective Date,
none of the United States income tax returns of the Company and its Restricted
Subsidiaries are being audited by the Internal Revenue



--------------------------------------------------------------------------------

Service. To the knowledge of any of the Company’s officers, no Liens have been
filed, and no claims are being asserted with respect to such taxes. The charges,
accruals and reserves on the books of the Company and its Restricted
Subsidiaries in respect of any taxes or other governmental charges are
adequate.”

(b) Section 7.1.4 is amended to insert “Restricted Subsidiaries and” immediately
prior to the reference to “Unrestricted Subsidiaries set forth in clause
(ii) thereof.

(c) Section 8.1(d) is amended and restated, as follows:

“(d) Borrowing Base Mandatory Prepayments. If the amount equal to the Aggregate
Revolving Credit Exposure exceeds the amount equal to the Borrowing Base by more
than $10,000,000 at any time, then the Company shall, no later than 2 Business
Days after obtaining knowledge thereof, deliver an Officer’s Certificate to the
holders of Notes (notifying the holders of Notes thereof and certifying the
amount of such excess, accompanied by a revised Borrowing Base Certificate).
Unless within 5 Business Days after receipt of such Officer’s Certificate the
Required Holders shall have notified the Company of the Required Holders’
election to forego prepayment, then on the date that is 7 Business Days after
the date on which the Company shall have delivered such Officer’s Certificate to
the holders of Notes the Company shall prepay the Notes in an amount equal to
the Ratable Share of the amount of such excess (or such lesser principal amount
as shall then be outstanding), applied ratably between the 2010 Notes and the
2011 Notes, at 100% of the principal amount so prepaid and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount.”

(d) Section 9.10 is amended to delete the reference to “minimum aggregate
commitments” and to replace such reference with “minimum aggregate revolving
commitments.”

(e) Section 10.1 is amended: (i) to delete the reference to “February 8, 2010”
in clause (v) of the first sentence thereof and to replace such reference with
“the Amendment No. 2 Effective Date;” and (ii) to delete the reference to
“Aggregate Outstanding Revolving Credit Exposure” in the final sentence thereof
and to replace such reference with “Aggregate Revolving Credit Exposure.”

(f) Section 10.3.5 is amended to delete “during the term of this Agreement” and
to replace such language with “on and after the Amendment No. 2 Effective Date.”

(g) Section 10.4 is amended and restated, as follows:

“10.4 Investments and Acquisitions. The Company will not, nor will it permit any
Restricted Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, or other Investments in,
Subsidiaries), or commitments therefor, or create any Subsidiary or become or
remain a partner in any partnership or joint venture, or make any Acquisition of
any Person, except:

10.4.1(i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge,
and (iii) other Investments described in Schedule 10.4.1;

10.4.2 existing Investments in Restricted Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 10.4.2;

10.4.3 investments in Rate Management Transactions to the extent permitted under
Section 10.5.3;

 

2



--------------------------------------------------------------------------------

10.4.4 Acquisitions meeting the following requirements or otherwise approved by
the Required Holders (each such Acquisition constituting a “Permitted
Acquisition”):

(i) as of the date of the consummation of such Permitted Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Permitted Acquisition, and the representation and warranty contained in
Section 5.11 shall be true both before and after giving effect to such Permitted
Acquisition;

(ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;

(iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Company and its
Subsidiaries are engaged on the Closing Date;

(iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;

(v) the aggregate Purchase Price for all such Permitted Acquisitions after the
Amendment No. 2 Effective Date shall not exceed $225,000,000, provided that the
Purchase Price for any single Permitted Acquisition shall not exceed
$75,000,000;

(vi) the Company shall have notified the holders of the Notes at least 5
Business Days (or such shorter period as may be agreed by the Required Holders)
prior to the anticipated closing date of any such Permitted Acquisition;

(vii) if requested by the Required Holders, prior to the consummation of such
Permitted Acquisition, the Company shall have delivered to the holders of Notes
a pro forma consolidated balance sheet, income statement and cash flow statement
of the Company and its Restricted Subsidiaries (the “Acquisition Pro Forma”),
based on the Company’s most recent financial statements delivered pursuant to
Section 7.1.1 (using, to the extent available, historical financial statements
for such entity provided by the seller(s)) which shall be complete and shall
fairly present, in all material respects, the financial condition and results of
operations and cash flows of the Company and its Restricted Subsidiaries in
accordance with Agreement Accounting Principles, but taking into account such
Permitted Acquisition and the funding of all extensions of credit in connection
therewith, and such Acquisition Pro Forma shall reflect that, on a pro forma
basis, the Company would have been in compliance with the financial covenants
set forth in Sections 10.12 and 10.13 for the period of four fiscal quarters
reflected in the compliance certificate most recently delivered to the holders
of Notes pursuant to Section 7.1.4 prior to the consummation of such

 

3



--------------------------------------------------------------------------------

Permitted Acquisition (giving effect to such Permitted Acquisition and all
extensions of credit funded in connection therewith as if made on the first day
of such period); provided, however, that no such compliance with Section 10.12
is required to be demonstrated in such Acquisition Pro Forma for an Acquisition
which is either (x) solely a purchase of assets or (y) an acquisition of an
entity or a going business for which no financial statements are available; and

(viii) if requested by the Required Holders, prior to each such Permitted
Acquisition, the Company shall deliver to the holders of Notes a documentation,
information and certification package in form reasonably acceptable to the
Required Holders and demonstrating conformity with the applicable Acquisition
Pro Forma and sufficient to describe the assets and Persons being acquired,
including, without limitation:

(A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;

(B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and

(C) such other documents or information as shall be reasonably requested by the
Required Holders in connection with such Permitted Acquisition;

10.4.5 a Permitted Restructuring;

10.4.6 creation of, or Investment in, a Restricted Subsidiary (other than (i) a
Blocked Propel Subsidiary and (ii) a Foreign Subsidiary that is not a Credit
Party) and in respect of which the Company has otherwise complied with Sections
9.7 and 9.8, provided that in the case of any investments in any Subsidiaries of
Propel Acquisition LLC, such investment shall be permitted only to the extent
that, after giving effect to such investment, (i) no Default shall exist and be
continuing and (ii) the Company shall be in compliance with Sections 10.12 and
10.13 on a pro-forma basis as if the Investment occurred on the first day of the
applicable period being tested pursuant to such Sections and 10.5.16;

10.4.7 Investments constituting Indebtedness permitted by Section 10.5.5 or
Section 10.5.16;

10.4.8 Investments by a Credit Party in another Credit Party;

10.4.9 Minority Investments of the Company or its Restricted Subsidiaries, so
long as (A) the aggregate Investment permitted under this Section 10.4.9 in any
single Person shall not exceed $20,000,000 at any time outstanding and (B) the
aggregate for all Investments permitted by this Section 10.4.9 shall not at any
time exceed $60,000,000;

 

4



--------------------------------------------------------------------------------

10.4.10 Permitted Foreign Subsidiary Investment/Loans; provided that the
aggregate amount of Investments made pursuant to this Section 10.4.10 shall not
exceed $150,000,000 in any fiscal year of the Company; and

10.4.11 Investments in Unrestricted Subsidiaries and Blocked Propel
Subsidiaries, provided that such Investments made on or after the Amendment
No. 2 Effective Date shall not exceed in the aggregate at any time $200,000,000
less the aggregate outstanding Investments made pursuant to Section 10.4.9.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 10.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Company or a Restricted Subsidiary in respect of such Investment
upon the sale, collection or return of capital, including by way of a Subsidiary
Redesignation after the Investment therein (in any case, not to exceed the
original amount invested).”

(h) Section 10.5 is amended (i) to delete the term “$300,000,000” set forth in
clause 10.5.15 thereof and to replace such term with “$450,000,000;” and (ii) to
delete the term “$300,000,000” set forth in clause 10.5.16 thereof and to
replace such term with “$400,000,000.”

(i) Section 10.12.2 (Minimum Net Worth) is amended to delete the reference to
“Section 10.1(v)(A)” at the end thereof and to replace such reference with a
reference to “Section 10.1(v).”

(j) Section 10.14 (Capital Expenditures) is amended to delete the term
“$20,000,000” and to replace such term with “$30,000,000.”

(k) Section 10.15 (Rentals) is amended to delete the language “$15,000,000 for
any fiscal year” and to replace such language with “$20,000,000 for any fiscal
year of the Company.”

(l) Section 10.17 (Acquisitions of Receivables Portfolios) is amended to delete
the language “the lesser of (i) 50% of Consolidated Tangible Net Worth as of the
Company’s most recently ended fiscal quarter and based on the financial
statements of the Company delivered hereunder for such fiscal quarter and (ii).”

(m) Schedule B of the Note Agreement is amended to delete the definitions for
“Adjusted Available Aggregate Revolving Loan Commitment,” “Aggregate Outstanding
Revolving Credit Exposure,” “Asset Acceptance Acquisition,” “Asset Acceptance
Merger Agreement,” “Consolidated Tangible Net Worth” and “Propel Principal
Collections.”

(n) Schedule B of the Note Agreement is amended to insert the following new
definitions (in their proper alphabetical order) or to amend and restate the
following existing definitions, as applicable:

““Acquisition” means any transaction or any series of related transactions,
other than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Company or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise, or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of

 

5



--------------------------------------------------------------------------------

transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered an “Acquisition”:
(a) any asset purchase consisting solely of Receivables Portfolios; (b) the
purchase of equity interests of an entity (1) the assets of which consist solely
of Receivables and other Immaterial Assets which are used by such entity in
connection with managing such receivables, (2) which conducts no business other
than managing the Receivables held by such entity, and (3) which has no
Indebtedness; (c) any asset purchase by one or more Subsidiaries of Propel
Acquisition LLC consisting solely of Tax Liens; and (d) the purchase of equity
interests by any Subsidiary of Propel Acquisition LLC of an entity (1) the
assets of which consist solely of Tax Liens and other Immaterial Assets which
are used by such entity in connection with managing such Tax Liens, (2) which
conducts no business other than managing the Tax Liens held by such entity, and
(3) which has no Indebtedness.

“Adjusted Operating Expenses” means, for any period of determination, total
operating expenses related to the portfolio purchasing and recovery business of
the Company and its Subsidiaries for such period calculated in accordance with
Agreement Accounting Principles minus stock-based compensation expense,
operating expenses related to non-portfolio purchasing and recovery business
(including operating expenses related to the tax lien business of the Company
and its Subsidiaries and other non-reportable operating segments, corporate
overhead related to the management of such operating segments, and merger and
acquisition activities), one-time charges, and acquisition and integration
related operating expenses for such period.

“Advance Rate” means, for the period commencing on November 5, 2012 to the first
Advance Rate Measurement Date, 33%, and, thereafter, for the period from (but
not including) each Advance Rate Measurement Date to the immediately succeeding
Advance Rate Measurement Date, the percentage obtained by subtracting from the
Advance Rate in effect immediately prior to the first day of such period the
difference (the “Cost Differential”, and which may be a positive or negative
number) between:

(a) the average Cost to Collect for the most recent four consecutive fiscal
quarters (for which financial statements have been delivered in accordance with
Section 7.1.1 or Section 7.1.2) ending on or before such Advance Rate
Measurement Date; and

(b) the average Cost to Collect for the most recent four consecutive fiscal
quarters (for which financial statements have been delivered in accordance with
Section 7.1.1 or Section 7.1.2) ending on or before the Advance Rate Measurement
Date immediately preceding such Advance Rate Measurement Date;

provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof shall be ignored when determining the Cost
Differential on the applicable Advance Rate Measurement Date but shall be added
(or subtracted, as applicable) to the

 

6



--------------------------------------------------------------------------------

Cost Differential obtained on the following Advance Rate Measurement Date (with
any resulting fractional portion again being ignored and added (or subtracted,
as applicable) subsequently); provided further that, except as set forth in the
immediately following proviso, in no event shall the Advance Rate ever be lower
than 30% or higher than 35% and provided further that the Advance Rate to be
applied with respect to the Estimated Remaining Collections from Debtor
Receivables shall in all events be 55%. The Company shall set forth in
reasonable detail the calculations of the Advance Rate on each compliance
certificate delivered pursuant to Section 7.1.4.

“Aggregate Revolving Commitment” has the meaning specified in the Credit
Agreement as of the Amendment No. 2 Effective Date.

“Aggregate Revolving Credit Exposure” has the meaning specified in the Credit
Agreement as of the date hereof.

“Amendment No. 2 Effective Date” means February 25, 2014.

“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Company and its Restricted Subsidiaries (including
Propel Acquisition LLC and its Restricted Subsidiaries with respect to
receivables secured by tax liens) calculated on a consolidated basis for such
period, in accordance with Agreement Accounting Principles, that are not
included in consolidated revenues by reason of the application of such
collections to principal of such receivable portfolios (for purposes of
illustration only, the Amortized Collections have been most recently identified
in the amount of (i) $534,654,000 as the “Amount applied to principal on
receivable portfolios” in the Company’s Non-GAAP Disclosure section of
Management Discussion & Analysis plus (ii) $70,573,000 as the “Collections
applied to receivables secured by tax liens” in the Company’s Consolidated
Statement of Cash Flows, in each case, for the period ended December 31, 2013 as
reflected in the Company’s Form 10-K for such period).

“Asset Sale” means, with respect to the Company or any Restricted Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a Sale and Leaseback Transaction, and
including the sale or other transfer of any of the capital stock or other equity
interests of such Person or any Restricted Subsidiary of such Person) to any
Person other than the Company or any of its Wholly-Owned Subsidiaries other than
(i) the sale of Receivables in the ordinary course of business, (ii) the sale or
other disposition of any obsolete, excess, damaged or worn-out Equipment
disposed of in the ordinary course of business, (iii) leases of assets in the
ordinary course of business consistent with past practice, and (iv) from and
after the Amendment No. 2 Effective Date, sales or dispositions of assets
outside the ordinary course of business with an aggregate fair market value not
to exceed $20,000,000.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries prepared in accordance with Agreement Accounting
Principles, but excluding, solely for the fiscal year of the Company in which
each Acquisition is consummated, any such expenditures of any Person or business
acquired pursuant to such Acquisition.

 

7



--------------------------------------------------------------------------------

“Cost to Collect” means, with respect to any period of determination, the ratio
(expressed as a percentage) of Adjusted Operating Expenses for such period
divided by the amount of domestic cash collections related to the portfolio
purchasing and recovery business of the Company and its Restricted Subsidiaries
during such period.

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of February 25, 2014, by and among the Company, the Lenders
and the other Persons party thereto and SunTrust Bank, as administrative agent
thereunder, as amended, amended and restated, supplemented, refinanced, replaced
or otherwise modified from time to time.

“Equipment Financing Transactions” means the secured equipment financing
arrangements entered into by any Credit Party in the ordinary course of business
from time to time.

“Immaterial Assets” means (a) any tangible assets acquired in a Permitted
Acquisition so long as such tangible assets do not constitute more than 5.0% of
the Purchase Price for such Permitted Acquisition, and (b) Intangible Assets
acquired in such Permitted Acquisition.

“Intellectual Property Security Agreements” means the second amended and
restated intellectual property security agreements executed by the applicable
Credit Parties on November 5, 2012 and such intellectual property security
agreements as any Credit Party may from time to time after such date make in
favor of the Collateral Agent for the benefit of the Secured Parties, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of November 5, 2012, among the Collateral Agent, the holders
of the Notes and the Agent named therein, as amended, restated, supplemented or
otherwise modified from time to time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables and
other Immaterial Assets which are used by such entity in connection with
managing such Receivables, (2) which

 

8



--------------------------------------------------------------------------------

conducts no business other than managing the Receivables held by such entity,
and (3) which has no Indebtedness; (b) the purchase of equity interests by any
Subsidiary of Propel Acquisition LLC of an entity (1) the assets of which
consist solely of Tax Liens and other Immaterial Assets which are used by such
entity in connection with managing such Tax Liens, (2) which conducts no
business other than managing the Tax Liens held by such entity, and (3) which
has no Indebtedness; and (c) Permitted Restructurings.

“Mandatory Credit Agreement Prepayment” means any mandatory prepayment or
repayment required to be made on any term facility or revolving credit facility
under the Credit Agreement, other than (i) those in effect on the Amendment
No. 2 Effective Date, and (ii) the requirement to repay the outstanding
principal amount of all revolving loans under the Credit Agreement on the
Revolving Commitment Termination Date (as defined in the Credit Agreement on the
date hereof), as the scheduled Revolving Commitment Termination Date may be
extended from time to time hereafter.

“Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default or Event of Default exists at
the time of or immediately after giving effect to the incurrence of such
Indebtedness, (b) such Indebtedness is non-recourse at all times to the Company,
the Guarantors and the Domestic Subsidiaries, (c) such Indebtedness does not
benefit at any time from any direct or indirect guaranties or other credit
support from the Company, any Guarantor or any Domestic Subsidiary, and (d) the
total principal amount outstanding of such Indebtedness does not exceed 40% of
Consolidated Net Worth at any time.

“Pledge and Security Agreement” means that certain Second Amended and Restated
Pledge and Security Agreement, dated as of November 5, 2012, by and between the
Credit Parties and the Collateral Agent for the benefit of the Secured Parties,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

“Propel Indebtedness” means the Indebtedness incurred by Propel Acquisition LLC
and one or more Subsidiaries of Propel Acquisition LLC in connection with the
Propel Acquisition and the on-going financing of the operations and business of
Propel Acquisition LLC and such Subsidiaries of Propel Acquisition LLC.”

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (the date on which each of which has been
satisfied or waived in writing being referred to in this Amendment as the
“Effective Date”): (a) the Noteholders shall have received (i) counterparts of
this Amendment, duly executed by the Company and the Required Holders, and the
Consent and Reaffirmation attached hereto duly executed by the Guarantors,
(ii) a fully executed copy of the Credit Agreement (or an amendment thereto),
which shall be in form and substance reasonably satisfactory to the Required
Holders, (iii) their ratable share of an amendment fee equal to 10 basis points
multiplied by the aggregate principal amount of the Notes outstanding on the
date hereof, and (iv) such other opinions, instruments and documents as are
reasonably requested by the Noteholders; and (b) the Company shall have paid, to
the extent invoiced, all fees and expenses of the Noteholders (including
attorneys’ fees and expenses) in connection with this Amendment and the other
Transaction Documents.

 

9



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) This Amendment and the Note Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement are true and correct,
except for representations and warranties made with reference solely to an
earlier date, which are true and correct as of such earlier date.

4. Reference to and Effect on the Note Agreement.

(a) Upon the effectiveness hereof, each reference to the Note Agreement in the
Note Agreement or any other Transaction Document shall mean and be a reference
to the Note Agreement as amended hereby.

(b) Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d) This Amendment shall constitute a “Transaction Document.”

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione Title:   President and Chief Executive Officer

 

Signature Page to Amendment No. 2

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Jay S. White

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Jay S. White

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  
Prudential Investment Management, Inc., investment manager By:  

/s/ Jay S. White

  Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION By:  
Prudential Investment Management, Inc., investment manager By:  

/s/ Jay S. White

  Vice President

 

Signature Page to Amendment No. 2

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Second Amended and Restated Senior Secured Note Agreement
dated as of May 9, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”) by and between
Encore Capital Group, Inc. (the “Company”) and the holders of Notes party
thereto (the “Noteholders”), which Amendment No. 2 is dated as of February 25,
2014 (the “Amendment”). Capitalized terms used in this Consent and Reaffirmation
and not defined herein shall have the meanings given to them in the Note
Agreement. Without in any way establishing a course of dealing by any
Noteholder, each of the undersigned agrees to be bound by its obligations under
Section 1 of the Amendment and consents to the Amendment and reaffirms the terms
and conditions of the Multiparty Guaranty, the Pledge and Security Agreement and
any other Transaction Document executed by it and acknowledges and agrees that
such agreement and each and every such Transaction Document executed by the
undersigned in connection with the Note Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.

All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.

Dated: February 25, 2014

[Signature Page Follows]



--------------------------------------------------------------------------------

MIDLAND CREDIT MANAGEMENT, INC.     PROPEL ACQUISITION LLC By:  

/s/ Kenneth A. Vecchione

    By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione     Name:   Kenneth A. Vecchione Title:   President
and Chief Executive Officer     Title:   Chief Executive Officer MIDLAND
PORTFOLIO SERVICES, INC.     MIDLAND FUNDING LLC By:  

/s/ Kenneth A. Vecchione

    By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione     Name:   Kenneth A. Vecchione Title:   President
    Title:   President MIDLAND INDIA LLC     MIDLAND INTERNATIONAL LLC By:  

/s/ Glen V. Freter

    By:  

/s/ Kenneth A. Vecchione

Name:   Glen V. Freter     Name:   Kenneth A. Vecchione Title:   Treasurer    
Title:   President MIDLAND FUNDING NCC-2 CORPORATION     MRC RECEIVABLES
CORPORATION By:  

/s/ Kenneth A. Vecchione

    By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione     Name:   Kenneth A. Vecchione Title:   President
    Title:   President PROPEL FUNDING LLC     ASSET ACCEPTANCE CAPITAL CORP. By:
 

/s/ Kenneth A. Vecchione

    By:  

/s/ Kenneth A. Vecchione

Name:   Kenneth A. Vecchione     Name:   Kenneth A. Vecchione Title:   Chief
Executive Officer     Title:   President and Chief Executive Officer ASSET
ACCEPTANCE RECOVERY SERVICES, LLC     ASSET ACCEPTANCE SOLUTIONS GROUP, LLC By:
 

/s/ Ryan Stanley

    By:  

/s/ Ryan Stanley

Name:   Ryan Stanley     Name:   Ryan Stanley Title:   Vice President and
General Manager     Title:   Vice President and General Manager ASSET
ACCEPTANCE, LLC     LEGAL RECOVERY SOLUTIONS, LLC By:  

/s/ Ryan Stanley

    By:  

/s/ Ryan Stanley

Name:   Ryan Stanley     Name:   Ryan Stanley Title:   Vice President and
General Manager     Title:   Vice President and General Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 2

Encore Capital Group, Inc.

Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013